Citation Nr: 0001886	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.   97-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD) currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The veteran had active service from May 1985 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO granted service 
connection for PTSD and assigned a disability rating of 10 
percent.  During the appeal, the evaluation of this 
disability was increased to 30 percent, effective from the 
date of service connection in April 1996.  This issue of 
entitlement to a higher disability evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what she seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
has been developed.

2.  The veteran's disability from PTSD is manifested by 
symptoms of depression and social withdrawal, without more 
than mild difficulty establishing and maintaining effective 
work and social relationships; and without occupational and 
social impairment with flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and-long term memory; or 
impaired judgment or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for her service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  It has not 
been shown that additional relevant evidence exists that is 
not of record.  The Board is satisfied that there is no 
further duty of VA to assist the veteran in the development 
of this claim under 38 U.S.C.A. § 5107 (West 1991).  

The Board must determine whether the weight of the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against the claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3(1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evaluation assigned for service connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).

The RO's February 1997 rating decision granted service 
connection for PTSD and assigned the veteran a 10 percent 
evaluation under Diagnostic Code 9411 from April 1996.  
Subsequently, a 30 percent rating was assigned from April 
1996.

Under the general rating formula for mental disorders, a 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).

The veteran's service medical records did not indicate that 
she suffered from PTSD or any type of psychiatric disorder in 
service.  However, in 1996 she reported that she had been 
raped while in service and was diagnosed with PTSD related to 
her rape in service.

A March 1996 VA Behavioral Consultation and Liaison 
Psychology Service report indicated that the veteran was 
oriented times 3.  Her speech was articulate and within 
normal limits in terms of productivity, coherence, and 
continuity.  Her thought content was negative for 
preoccupations, obsessions, delusions, homicidal, or suicidal 
ideation.  She denied a history of hallucinations.  Her mood 
was within normal limits.  She admitted to persistent 
dysphoric mood and anhedonia.  She reported that she had a 
breakdown in 1993; she was under a great deal of stress and 
her mother died.  She reported that she was hospitalized for 
a brief period of time and was given medication, which helped 
her.  She asserted that she was over her mother's death, but 
still had a significant degree of life stress.  She was a 
full time student and mother of three children.  She reported 
that she had few coping mechanisms and had little social 
support.  She reported depressive symptoms of dysphoric mood, 
anhedonia, fatigue, crying spells, social withdrawal, and 
sleep disturbance.

VA outpatient treatment records from April 1996 to August 
1996 indicated that the veteran had anxiety disorder and she 
reported continued stress.  Those records also indicated that 
she attended two sessions of the trauma recovery program 
after being screened by the program and reporting a history 
of sexual trauma in the military.  

A September 1996 VA examination report indicated that the 
veteran reported that she was admitted to the VA medical 
center in Jackson, Mississippi's cardiology ward in early 
1993.  She reported that she had stress, anxiety, and 
depression.  She had heart palpitations, tingling of the 
arms, trouble breathing, and her back pain was depressing 
her.  She saw a cardiologist and was given nerve medication.  
She described herself at that present time as stressed, 
anxious, and depressed because of her back and knee pain.  
She asserted that she wakes up frequently in the middle of 
the night because of her pain and bad dreams about her rape 
at least twice a week.  She claimed that she relives her rape 
every day.  She did not have a history of hallucinations, 
homicidal and suicidal thoughts, or drug or alcohol abuse.  
She was appropriately dressed.  She was adequately groomed.  
She did not exhibit unusual motor activity.  Her speech was 
unremarkable with no flight of ideas or looseness of 
associations.  Her mood was depressed and anxious, as was 
affect.  She denied hallucinations; expressed no clearly 
identifiable delusions; denied homicidal or suicidal 
thoughts; and was precisely oriented to person, place, 
situation and time.  Her remote, recent, and immediate recall 
was good.  Her abstracting ability was adequate and her 
insight was fair.  She was diagnosed with PTSD.

A December 1997 VA examination report indicated that the 
veteran was a senior in college and not employed.  She was 
well groomed.  Her interpersonal manner was polite and 
cooperative and she appeared to be alert throughout the 
interview and testing.  Her affect was labile; ranging from 
pleasant to depressed and agitated to angry.  While 
describing her traumatic event she became tearful.  She 
reported a four-year history of significant depression and 
anxiety, which she attributed to her traumatic experience.  
She reported that she avoided relationships with men.  She 
had been celibate for three years.  She felt hatred toward 
men.  She reported that her rape has caused her difficulty in 
trusting people.  She is socially withdrawn.  She reported 
that she is excessively tearful, frequently irritable, and 
has significant difficulty concentrating.  The veteran was 
administered a psychological test, in which her score 
indicated the presence of severe depressive symptoms.  An 
examination of critical items indicated that she had feelings 
of unbearable sadness, hopelessness about the future, a 
complete loss of interest in sex, she cries all of the time, 
and has to push very hard to do anything.  Another test 
indicated that she was experiencing mild elevation in trait 
anxiety.  An examination of critical items indicated that she 
sometimes felt that she was about to go to pieces.  She 
indicated that she gets mad easily.  She had more difficulty 
concentrating than others seem to have.  She had chronic PTSD 
with a global assessment of functioning score (GAF) of 55.  
Her mood disturbance was directly related to her trauma and 
probably did not merit a separate mood disorder diagnosis.  
Her daily functioning, depression, and anxiety resulted in 
social isolation which presented a mild to moderate challenge 
to normal functioning; her symptoms have caused mild to 
moderate deficits in social functioning and academic 
functioning.  She was referred for individual psychotherapy 
for treatment for PTSD. 

The record contained lay statements from two of her friends 
that indicated that her psychological well being had 
decreased after her service.

The veteran had a December 1997 hearing in which she 
testified that she was not presently attending a treatment 
program for her PTSD.  She also testified that the instructor 
for one of her courses reminded her of her rapist; 
consequently, she was failing the class.  She also testified 
that she treated her sons different than her daughter.  

VA medical records from October 1998 to February 1999 
indicated that the veteran had depressed mood with crying 
spells, decreased sleep, decreased energy, feelings of 
hopelessness/worthiness, and increased irritation.  The 
veteran reported drinking 3-4 glasses of wine daily.

A March 1999 VA examination report indicated that she was 
very depressed all the time, socially withdrawn because of 
all the memories of the rape that happened in 1985.  She 
ruminated about the incident daily, avoided movies that dealt 
with that subject, and avoided crowds of people.  She denied 
that she had any intent to kill anyone.  She dreamed of her 
rape nightly.  She denied hallucinations, suicidal thoughts, 
or drug abuse.  She admitted to a remote history of homicidal 
thoughts, but denied attempts to harm others and denied 
recent thoughts of homicide.  She reported abusing alcohol 
and suffering from middle insomnia.  Upon examination she was 
adequately groomed, and exhibited no unusual motor 
activities.  Her speech was spontaneous and fluent with no 
flight of ideas or looseness of association.  Her mood was 
depressed and, when discussing trauma, angry.  Her affect was 
consistent with mood.  She denied hallucinations and 
expressed no identifiable delusions.  She was precisely 
oriented to person, place, situation, and time.  She would 
not cooperate fully for formal memory testing, but she 
exhibited no obvious impairment of remote, recent or 
immediate recall.  She was estimated to be of average 
intelligence.  Her judgment to avoid common danger was good.  
Her abstracting ability was adequate.  Her insight was fair.  
She had PTSD and a GAF score of 65.

In applying the rating criteria of the next higher, 50 
percent, rating to the veteran's symptoms, the Board finds 
that the veteran's PTSD condition does not warrant an 
increased rating.  In reviewing the report from the March 
1999 PTSD examination, the Board finds that the veteran does 
not show evidence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; or 
impaired judgment or impaired abstract thinking.  The 
evidence does show that she had depressed mood and was 
socially withdrawn.  Additionally, the Board finds that the 
veteran's social withdrawal has made it difficult to 
establish and maintain social relationships.  However, there 
is no objective evidence that her PTSD affects her social and 
industrial functioning to such an extent as to support a 
higher evaluation.  The Board acknowledges that the March 
1999 VA examiner rated the veteran's PTSD as a 65 on the GAF 
scale, for some mild symptoms or some difficulty in social 
and occupational functioning. 

Based on the above evidence, the Board does not find that the 
criteria for a 50 percent rating have been satisfied.  
Rather, the Board finds that the veteran's PTSD condition 
more nearly approximates the criteria for a 30 percent 
rating.  The record shows evidence of depressed mood, 
anxiety, suspiciousness, less frequent panic attacks, and 
chronic sleep impairment.  Although the veteran has shown 
signs of occupational and social impairment, his general 
functioning, routine daily behavior, and self-care and 
conversation appear normal.  For these reasons, the Board 
finds the 30 percent rating appropriate.

The Board has also considered whether the assignment of a 
disability rating higher than 50 percent is appropriate.  The 
veteran also does not meet the criteria for the next higher 
rating, 70 percent.  Under the 70 percent criteria for mental 
disorders, the veteran would have to show such symptoms as 
suicidal ideation, obsessional rituals, and illogical or 
obscure speech, near continuous panic depression, spatial 
disorientation, and neglect of personal hygiene and 
appearance.  The evidence shows that the veteran does not 
presently display those symptoms.  Likewise, the Board 
concludes that the veteran does not meet the criteria for the 
next higher rating, 100 percent.  Under the 100 percent 
criteria for mental disorders, the veteran would have to show 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, and 
intermittent inability to perform basic minimal hygiene.  The 
evidence shows that the veteran has not displayed these 
symptoms.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

The 30 percent disability rating according to the Schedule 
does not preclude the Board from granting a higher rating for 
this disability.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service 
connected disability" is made.  38 C.F.R. § 3.321 (b)(1) 
(1999).  The Board must find that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent - 
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case. The veteran has not required 
hospitalization for her PTSD, and her PTSD has not had such 
an unusual impact on her employment as to render impractical 
the application of regular schedular standards.  There is no 
evidence that the impairment resulting from PTSD warrants 
extra-schedular consideration. Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by the 30 percent schedular 
evaluation. Therefore, extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.


ORDER

A higher rating for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

